Title: To Benjamin Franklin from ——— Boudet, 15 December 1777: résumé
From: Boudet, ——
To: Franklin, Benjamin


<Lyons, December 15, 1777, in French: An unfortunate Frenchman, whom cruel losses over the years have overwhelmed, addresses a virtuous Englishman and asks for refuge among his countrymen. I came here in 1759, the youngest son of a large Montpellier family, to work in a textile firm and then in a house trading with Spain, and lost the fruit of my labor. In 1770 my partner deceived me and I had to pay for his stupidity. Since then my misfortunes have been irreparable. I am intelligent and thrifty but, like many others, have not the luck to succeed in business; I must look elsewhere. Could you get me work in the New World, or with you in any capacity? I am not a soldier, and soldiers may be what Congress needs in its service; but I have some small talents to offer any sensitive and honest patron to whom you may recommend me.>
